In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1125V
                                          UNPUBLISHED


    AMY TRUDEAU,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: July 28, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for
       Respondent.

                                 DECISION AWARDING DAMAGES1

       On September 2, 2020, Amy Trudeau filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of the administration of the influenza (“flu”) vaccine on
October 12, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On January 19, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. ECF No. 23. On July 20, 2022, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $71,244.00,



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
representing $70,000.00 for her actual and projected3 pain and suffering and $1,244.00
for her past unreimbursable expenses. Proffer at 1-2. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $71,244.00, representing $70,000.00 for her actual and projected
pain and suffering and $1,244.00 for her actual unreimbursable expenses in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.4

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
 Any amount designated for projected pain and suffering has been reduced to net present value. Proffer
at 1.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 AMY TRUDEAU,

                Petitioner,                             No. 20-1125V
 v.                                                     Chief Special Master Corcoran
                                                        ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                              PROFFER ON AWARD OF DAMAGES

       On September 2, 2020, Amy Trudeau (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended, alleging that she suffered a left shoulder injury related

to vaccine administration (“SIRVA”), a Table Injury, resulting from an influenza (“flu”)

vaccination she received on October 12, 2018. Petition at 1. Respondent conceded that

petitioner’s alleged injury satisfies the criteria of the Vaccine Injury Table, and therefore

conceded petitioner’s entitlement to compensation in his Rule 4(c) Report filed on January 18,

2022. ECF No. 22. Based on Respondent’s Rule 4(c) Report the Court found petitioner entitled

to compensation on January 19, 2022. ECF No. 23.

I.    Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $70,000.00 in actual and projected

pain and suffering. This amount reflects that any award for projected pain and suffering has

been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                  1
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,244.00. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $71,244.00, in the form of a check made payable to petitioner. 1 This

lump sum payment represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
                       s/Jennifer L. Reynaud
                      JENNIFER L. REYNAUD
                      Senior Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 305-1586
Date: July 20, 2022   Jennifer.L.Reynaud@usdoj.gov




                        3